Citation Nr: 1520496	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including dysthymic disorder, claimed as depression, including as secondary to service-connected thoracic spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).   

A review of the Veteran's Virtual electronic VA folder reveals a copy of the Veteran's hearing transcript.  All other documents in this folder have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted at his September 2014 hearing that he experiences depression secondary to his service-connected thoracic spine disorder.  The Veteran has service connection and a 20 percent rating in effect for a thoracic spine disorder.  There are VA treatment records which diagnose depression.  Accordingly, the Veteran must be provided a VA examination in order that a medical opinion may be obtained regarding whether the Veteran has a current depressive disorder that is caused or aggravated by the Veteran's service-connected thoracic spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At his September 2014 hearing the Veteran reported that at one time he received Social Security Administration (SSA) disability benefits.  Copies of the records upon which the SSA disability award was based should be obtained and considered.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.10, 3.156(a), 3.159 and 3.326(a) (2014).  The Board notes that although the Veteran was sent a VCAA letter regarding service connection in January 2011, he has not been provided a VCAA letter which informed him of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.  The Veteran should be provided VCAA notice regarding his claim for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VCAA notice letter in regard to his claim for service connection for depression, including as secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.
 
Also request that the Veteran submit or authorize the release of non-VA medical records that are relevant to his claim.

2.  Obtain the Veteran's updated VA treatment records, including those dated from February 2012.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim. 

4.  After the development described above has been completed to the extent possible, afford the Veteran an appropriate VA psychiatric examination to determine the etiology of any psychiatric disorder, to include depression and a dysthymic disorder.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any psychiatric disability diagnosed since approximately December 2010, to include the dysthymia and depressive disorder, had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner's attention is directed to an April 2012 VA diagnosis of cognitive disorder.  The examiner is asked to reconcile the various diagnoses of record to the extent possible.   

The examiner's attention is directed to the VA treatment records which reflect treatment for the above diagnoses, to a July 1967 service treatment records (STR) showing diagnosis of a personality disorder, and to the Veteran's report of depression on an August 1967 STR (Report of Medical History).

b.  If the examiner determines that the Veteran does have a personality disorder, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has an additional disability due to a disease or injury superimposed upon a personality disorder as a result of his active duty service.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has a psychiatric disorder, including depression or a dysthymic disorder, that is due to or caused by the Veteran's service-connected thoracic spine disorder.  

d.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has depression or a dysthymic disorder that is permanently worsened (aggravated) beyond the natural progress as a result of the Veteran's service-connected thoracic spine disorder.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected thoracic spine disability.

A complete rationale should be given for all opinions.

5.  After completion of the above development, readjudicate the Veteran's claim.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




